Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1763
Centers for Medicare & Medicaid
Services.

In the Case of: )
)
Houston Nursing and Rehabilitation, ) Date: March 25, 2008
L.P. (CCN: 67-5297), )
)
Petitioner, )
)
-V.- ) Docket No. C-08-254
)
)
)
)

DECISION DISMISSING HEARING REQUEST

1 consider the Centers for Medicare & Medicaid Services’ (CMS) March 24, 2008
unopposed Motion to Dismiss Petitioner’s hearing request. CMS states that it has
rescinded all enforcement remedies against Petitioner. Therefore, | must consider
whether a long-term care facility has a right to a hearing when CMS withdraws the
enforcement remedies provided for in 42 C.F.R. § 488.406. I conclude that the facility is
not entitled to a hearing and grant CMS’s motion to dismiss.

Petitioner has no right to a hearing if CMS has not imposed a remedy.'

Petitioner, Houston Nursing and Rehabilitation, L.P., is a skilled nursing facility located
in Houston, Texas, that is certified to participate in the Medicare and Medicaid programs
as a provider of services. In a letter dated January 22 2008, Petitioner asked to appeal
deficiencies cited during November 8 and November |2, 2007 surveys conducted by the
Texas Department of Aging and Disability Services, the State survey agency. Petitioner
acknowledges that CMS has withdrawn all remedies initially proposed, and recognizes
that, by a long line of cases, the Departmental Appeals Board has ruled that, once CMS
rescinds those remedies, Petitioner no longer has a hearing right.

' There being no dispute of fact in this case, [ make this one conclusion of law.
tw

lhe hearing rights ofa long-term care facility are established by federal regulations at 42
CLF.R. Part 498. A provider dissatisfied with CMS’s initial determination is entitled to
further review, but administrative actions that are not initial determinations are not
subject to appeal. 42 CF.R. § 498.3(d). The regulations specify which actions are
“initial determinations” and set forth examples of actions that are not. A finding of
noncompliance that results in the imposition of a remedy specified in 42 C.F.R. § 488.406
is an initial determination for which a facility may request an administrative law judge
(ALJ) hearing. 42 C.F.R. § 498.3(b)(13). Unless the finding of noncompliance results in
the imposition of a specified remedy, however, the finding is not an initial determination.
42 CLF.R. § 498.3(d)(10)Gi). Where, as here, CMS does not impose a remedy, Petitioner
has no hearing right because no determination that is subject to a hearing exists. See,
Lakewood Plaza Nursing Center, DAB No. 1767 (2001); Schowalter Villa, DAB No.
1OX8 (1999),

In Desert Knolls, the Board found a right to hearing not because the penalty imposed was
so onerous, but because the regulations include among the list of appealable initial
determinations the finding of substandard quality of care that results in the loss of
approval for nurse aide training programs. DAB No. 1769, at 2; 42 C.F.R.§

498. 3(b)(15); see also 64 Fed. Reg. 39,934, 39,937 (July 23, 1999). Here, since both the
proposed termination action and the proposed Denial of Payment remedies were
rescinded because the facility achieved substantial compliance, Petitioner is not subject to
loss of approval of Nurse Aide Training and Competency Evaluation Program as that
would require effectuation of both those remedies.

CMS has imposed no remedy; consequently, Petitioner has no right to an ALJ hearing.
An ALJ may dismiss a hearing request where a party has no right to a hearing. 42 C.F.R.
§ 498.70(b). f therefore grant CMS’s motion to dismiss and order this case dismissed.

/s/ Alfonso J. Montano
Administrative Law Judge
